Case 2:18-cv-02133-MWF-MRW Document 63 Filed 07/02/19 Page1iofi Page ID#:1113

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 18-2133 MWF (MRWx) Date July 2, 2019

 

Title Alpha GRP v. Subaru of America

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper XTR 7/2/2019
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Michael Bowse Peter Haviland
Scott Humphreys
Proceedings: ORDER RE: TELEPHONE CONFERENCE

The Court conferred with the parties regarding the status of discovery. The motion hearing set
for July 17, 2019 is off calendar. The Court will conduct a further telephonic status conference on July
17, 2019, at 8:30 a.m.

25

 

Initials of Preparer vp

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
